Case 1:18-cr-00419-BMC Document 166 Filed 05/21/21 Page 1 of 7 PageID #: 640




                                                U.S. Department of Justice

                                                United States Attorney
                                                Eastern District of New York
JN:WPC/JSY/RK                                   271 Cadman Plaza East
F.#2018R01099                                   Brooklyn, New York 11201

                                               May 21, 2021


By ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Qi Feng Liang
                     Criminal Docket No. 18-419 (S1) (BMC)

Dear Judge Cogan:

               The government respectfully submits this letter in advance of sentencing with
respect to defendant Qi Feng Liang in the above-referenced case, which is scheduled for an
in-person hearing on May 26, 2021, at 2:00 p.m. For the reasons set forth below, the
government respectfully requests that the Court impose an incarceratory sentence below the
applicable United States Guidelines (“Guidelines”) range of 10 to 16 months’ imprisonment.

I.     Procedural Background

               On August 16, 2018, the defendant was arraigned on an Indictment charging
conspiracy to traffic in counterfeit goods, in violation of 18 U.S.C. § 2320(a) (Count One),
conspiracy to smuggle goods into the United States, in violation of 18 U.S.C. § 371 (Count
Two), and smuggling, in violation of 18 U.S.C. § 545 (Count Four). The defendant was
charged at the same time as 21 other defendants in this and related cases.

               On October 19, 2020, the defendant pleaded guilty before Chief Magistrate
Judge Cheryl L. Pollak to a single-count Superseding Information charging structuring, in
violation of 31 U.S.C. §§ 5324(a)(3) and (d)(1), pursuant to a plea agreement (the “Plea
Agreement”). The defendant also agreed to pay forfeiture in the amount of $95,000. See
Presentence Investigation Report (“PSR”) ¶ 1 and 78. By docket order dated April 1, 2021,
Case 1:18-cr-00419-BMC Document 166 Filed 05/21/21 Page 2 of 7 PageID #: 641




the Court accepted the defendant’s guilty plea to Count One of the Superseding Information
after reviewing the plea transcript.

               The defendant is the second of five defendants in this specific case, and the
ninth in the group of related cases, to be sentenced.

II.    The Offense Conduct

               From April 2011 through December 2016, the conspirators participated in an
international scheme to traffic fake luxury goods—such as handbags, belts, and perfume
bearing counterfeit trademarks of companies such as Louis Vuitton and Gucci—for financial
gain. See PSR ¶¶ 10–16.

               Certain conspirators (“Container Importers”) arranged for the importation of
counterfeit goods from China, inside of 40-foot shipping containers transported by sea-going
vessels into the Port of New York and New Jersey (“the Port”) using fraudulent paperwork
submitted to U.S. Customs and Border Protection. See PSR ¶ 12. The Container Importers
assumed the identities of legitimate importation companies, and then used information for
those companies on the fraudulent paperwork. Id.

               The Container Importers also lied to unwitting customs brokers to facilitate the
importation of the shipping containers filled with counterfeit goods into the United States.
PSR ¶¶ 12–13. Once released from the Port, the shipping containers were trucked to various
self-storage facilities in Brooklyn, Queens, and Long Island, New York, where boxes filled
with the goods were unloaded from the containers and stored. PSR ¶ 14. Other conspirators
managed the receipt, storage and further distribution of the counterfeit goods (“Wholesale
Distributors”). Id. Wholesale Distributors sold the counterfeit goods to other distributors in
New York and elsewhere around the country. Id.

               Defendant Liang was involved in various businesses, including a construction
business in New York State. PSR ¶ 19. Liang’s brother-in-law, co-defendant Zhi Ming
Zhang, operated a trucking business and was involved in the above-described scheme of
importing counterfeit goods. When Zhang was in immigration custody, he asked Liang to
help with Zhang’s trucking business, which Liang agreed to do for a few months. Liang
received payments for assisting Zhang primarily in the form of cash and money orders. Id.
On many occasions, in order to evade currency reporting requirements, Liang broke down
his earnings exceeding $10,000 into smaller sums, and deposited these smaller sums into
financial accounts in the Eastern District of New York. See Id.




                                               2
Case 1:18-cr-00419-BMC Document 166 Filed 05/21/21 Page 3 of 7 PageID #: 642




III.   Defendant’s Guideline Range

               The government agrees with the Guidelines range in the PSR as to Count One,
which is the same as the Guidelines estimate in the Plea Agreement. The applicable
Guidelines range is as follows:

 U.S.S.G. Description                   U.S.S.G. Section                       Levels

 Base Offense Level                     2S1.3(a)(2)                             6

 Loss Amount More Than                  2B1.1(b)(1)(E)                         +8
 $95,000

 Acceptance of Responsibility           3E1.1(a)                                -2

 Total Offense Level                                                            12


               In the Plea Agreement, the defendant stipulated to the above Guidelines
calculation. In Section 5.b. of the Plea Agreement, the parties also agreed that the
government would “take no position concerning where within the Guidelines range
determined by the Court the sentence should fall”.

IV.    A Sentence Within the Guideline Range is Appropriate

                       a. Legal Standard

                 In United States v. Booker, the Supreme Court held that the Guidelines are
advisory and not mandatory, and the Court made clear that district courts are still “require[d]
. . . to consider Guidelines ranges” in determining sentences, but also may tailor the sentence
in light of other statutory concerns. 125 S. Ct. 738, 743 (2005); see 18 U.S.C. § 3553(a).
Subsequent to Booker, the Second Circuit held that “sentencing judges remain under a duty
with respect to the Guidelines . . . to ‘consider’ them, along with the other factors listed in
section 3553(a).” United States v. Crosby, 397 F.3d 103, 111 (2d Cir. 2005). Although the
Court declined to determine what weight a sentencing judge should normally give to the
Guidelines in fashioning a reasonable sentence, the Court cautioned that judges should not
“return to the sentencing regime that existed before 1987 and exercise unfettered discretion
to select any sentence within the applicable statutory maximum and minimum.” Id. at 113.

             Later, in Gall v. United States, the Supreme Court elucidated the proper
procedure and order of consideration for sentencing courts to follow: “[A] district court


                                               3
Case 1:18-cr-00419-BMC Document 166 Filed 05/21/21 Page 4 of 7 PageID #: 643




should begin all sentencing proceedings by correctly calculating the applicable Guidelines
range. As a matter of administration and to secure nationwide consistency, the Guidelines
should be the starting point and the initial benchmark.” 552 U.S. 38, 49 (2007) (citation
omitted). Next, a sentencing court should “consider all of the § 3553(a) factors to determine
whether they support the sentence requested by a party. In so doing, the court may not
presume that the Guidelines range is reasonable. The court must make an individualized
assessment based on the facts presented.” Id. at 49–50 (citation and footnote omitted).

                      b. Application of 18 U.S.C. § 3553(a) Factors

               In this case, a particularized consideration of the factors set forth in Section
3553(a) demonstrates that a sentence below the agreed upon Guideline range is appropriate
for this defendant.

                The conspirators in these cases committed their crimes with a blatant disregard
for intellectual property laws. They imported many thousands of knock-off handbags,
accessories, and bottles of perfume into the United States. The conspirators collectively
made millions of dollars from this business.

                While engaged in this illegal enterprise, the conspirators went to great lengths
to deceive customs authorities. For example, they misused the identities of legitimate
companies, in order to fraudulently import containers and lied to customs authorities about
the contents of the containers, allowing thousands of pounds of contraband to flow into the
United States without inspection. They lied to customs brokers about their own true
identities, directing the shipments of counterfeit goods to public storage facilities, in order to
evade law enforcement detection.

               This defendant was a small cog in the illegal enterprise. While the
government charged the defendant with transporting the illegal goods, he pled guilty to
structuring financial transactions, which moneys were, in part, the proceeds of the illegal
scheme. The defendant was paid for his work in cash and money orders, which he
comingled with proceeds from legitimate sources. He purposely deposited that money into
smaller sums into his bank accounts in order to defeat U.S. currency reporting requirements.

                As mentioned above, the defendant is the second defendant to be sentenced in
this specific case. See 18-CR-419. Co-defendant Xue Wei Qu—sentenced to a year and a
day, as shown below—played a more important role in this scheme. She was a Wholesale
Distributor of a massive amount of counterfeit goods—goods that amounted to an MSRP
value of over $45,000,000. Her conduct led to the importation of thousands of knock-off
handbags into the United States. Ms. Qu made thousands of dollars from that business and
lived well because of that. Defendant Liang is similar to defendant Cheng Xu Yu
(referenced in the below chart), whose role in the counterfeit goods scheme was limited

                                                4
  Case 1:18-cr-00419-BMC Document 166 Filed 05/21/21 Page 5 of 7 PageID #: 644




  primarily to following his mother’s instructions. Like Yu, this defendant helped a family
  member, in this case co-defendant Zhang, his brother-in-law, but did so for only a short time
  when Zhang was in immigration custody.

                 As mentioned, the defendant is the ninth defendant overall to be sentenced in
  these related cases. The following chart provides the prior sentences imposed by the Court.
  Each time-served sentence was for the period of time from the arrest of the defendant to the
  arraignment that same day when bail was set.

Defendant and       Charge of Conviction        Guidelines          Primary Role       Sentence
Case Number                                     Range
Xue Wei Qu          Conspiracy to traffic in    30 to 37 months     Wholesale          12 months’ and
                    counterfeit goods:                              Distributor        one day
18-CR-419
                    18 U.S.C. § 2320(a)                                                incarceration

Yong Lin Dong       Conspiracy to traffic in    24 to 30 months     Wholesale          12 months and
                    counterfeit goods:                              Distributor        one day in prison
18-CR-396
                    18 U.S.C. § 2320(a)

Cai Ying Lin        Conspiracy to traffic in    10 to 16 months     Wholesale          2 years’
                    counterfeit goods:                              Distributor        probation
18-CR-396
                    18 U.S.C. § 2320(a)

Jin Hua Zhang       Conspiracy to traffic in    24 to 30 months     Wholesale          Time-served 1
                    counterfeit goods:                              Distributor
18-CR-396
                    18 U.S.C. § 2320(a)

Jian Hua Zhu        Conspiracy to traffic in    24 to 30 months     Wholesale          Time-served 2
                    counterfeit goods:                              Distributor
18-CR-396
                    18 U.S.C. § 2320(a)

Cheng Xu Yu         Conspiracy to traffic in    24 to 30 months     Wholesale          Time-served
                    counterfeit goods:                              Distributor
18-CR-396
                    18 U.S.C. § 2320(a)



         1
           The Court also ordered that this defendant cooperate with immigration authorities
  regarding his removal to China.
         2
          The Court also ordered that this defendant voluntarily depart the United States for
  China, within the one year of her supervised release.

                                                5
  Case 1:18-cr-00419-BMC Document 166 Filed 05/21/21 Page 6 of 7 PageID #: 645




Sheng Miao Xia        Conspiracy to traffic in   30 to 37 months    Domestic          12 months’ and
                      counterfeit goods:                            Shipper           one day
18-CR-408 (S-1)
                      18 U.S.C. § 2320(a)                                             incarceration

Wei Mei Gao           Conspiracy to traffic in   30 to 37 months    Domestic          6 months’
                      counterfeit goods:                            Shipper           incarceration
18-CR-408 (S-1)
                      18 U.S.C. § 2320(a)


                Accordingly, taking into consideration the Section 3553 factors, including the
  need to provide just punishment, promote respect for the law, and deter the defendant and
  others from future unlawful conduct, the government believes that an incarceratory sentence
  below the applicable Guidelines range of 10 to 16 months’ imprisonment would be
  appropriate.

  V.     Forfeiture

                The government requests that the Court impose forfeiture as part of this
  defendant’s sentence. As discussed, in the Plea Agreement, the defendant agreed to a
  forfeiture money judgment in the amount of $95,000. On October 30, 2020, the Court
  entered the Order of Forfeiture pertaining to this defendant.




                                                 6
Case 1:18-cr-00419-BMC Document 166 Filed 05/21/21 Page 7 of 7 PageID #: 646




VI.    Conclusion

                For the reasons set forth above, the government respectfully requests that the
Court impose an incarceratory sentence below the agreed upon Guideline range as well as
forfeiture in the amount of $95,000, as described above and in the PSR.

                                            Respectfully submitted,

                                            MARK J. LESKO
                                            Acting United States Attorney
                                            Eastern District of New York

                                     By:    /s/ William P. Campos
                                            William P. Campos
                                            Temidayo Aganga-Williams
                                            Assistant U.S. Attorneys
                                            (718) 254-6104/ (718) 254-6183

                                            Robert Kaftal
                                            Special Assistant United States Attorney
                                            (718) 254-6033

                                            /s/ James Yoont
                                            James S. Yoon
                                            Assistant Deputy Chief for Litigation
                                            Computer Crime and IP Section
                                            United States Department of Justice
                                            (202) 514-1115

cc:    Joel Cohen, Esq.
       Counsel for Defendant Qi Feng Liang
       (by ECF)
       Jennifer Fisher
       Senior U.S. Probation Officer
       (by ECF)




                                               7
